Citation Nr: 1309168	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a benign right renal cyst, post laparoscopic radical nephrectomy.  

2.  Entitlement to a rating in excess of 10 percent for a recurrent left wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2011 rating decisions.  In the May 2007 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in pertinent part, continued a 10 percent rating for the service-connected recurrent left wrist ganglion cyst.  In the July 2011 rating decision, the RO in Louisville, Kentucky denied service connection for a benign right renal cyst, post laparoscopic radical nephrectomy.  The claims file was subsequently returned to the Boston RO, the RO of jurisdiction.  

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's Virtual VA e-folder.  The Virtual VA e-folder does not include any additional relevant documents.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran's benign right renal cyst first manifested more than one year after separation from service and is not attributable to service, to include in-service exposure to contaminated drinking water at Camp Lejeune.  

3.  The Veteran is right-handed.  

4.  The Veteran's recurrent ganglion cyst of the left wrist has been manifest by complaints of pain with limited motion in an unexceptional disability picture.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a benign right renal cyst, post laparoscopic nephrectomy are not met or approximated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for a rating in excess of 10 percent for the service-connected recurrent left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.14, 4.21, 4.69, 4.71a, Diagnostic Code 5215 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  The Veteran's current claim for an increased rating for his service-connected left wrist ganglion cyst was received in October 2006.  The Veteran was provided notice of what evidence was required to substantiate his claim for an increased rating, and of his and VA's respective duties for obtaining evidence in correspondence dated in December 2006.  The claim was reviewed and the May 2007 rating decision was issued.  The Veteran's claim for service connection for right kidney removal was received in June 2010.  He was provided notice of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence, in correspondence dated in June 2010.  The claim was reviewed and the July 2011 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the December 2006 and June 2010 letters.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and VA treatment records have been obtained and associated with his claims file.  

The Veteran was provided with VA examinations to evaluate his left wrist ganglion cyst in February 2007 and April 2011, with an additional medical opinion obtained in November 2011.  These VA examination reports are responsive to the pertinent rating criteria and are adequate to evaluate this service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran was also provided a VA examination to evaluate his claimed kidney disorder in May 2011.  This examination report includes a medical opinion addressing the etiology of the Veteran's claimed kidney disorder, specifically, the relationship between his benign right renal cyst, post laparoscopic radical nephrectomy, and exposure to contaminated drinking water at Camp Lejeune during service, and includes a basis for the examiner's opinion.  Thus, this examination report is also adequate.  See Barr, Stefl, supra.  

Although the May 2011 VA examiner addressed the relationship between the Veteran's renal cyst and exposure to contaminated drinking water at Camp Lejeune, he did not address whether this cyst was otherwise related to service.  Remand for a supplemental opinion or new VA examination is not necessary, however, as there is no competent, persuasive evidence of record to suggest any relationship between the Veteran's renal cyst and service, as explained below.  In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court held that the Board is not obligated to investigate all possible theories of entitlement.  In reaching that conclusion, the Court observed that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  Id. at 553, citing 38 U.S.C. § 5103A(d)(2)(B).  The Court determined that, had Congress had wanted the Secretary to automatically provide an examination on all possible theories, § 5103A would not read the way it does.  The Court in concluded that, if the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.  In this case there is no competent, persuasive evidence tending to link the Veteran's renal cyst to service other than in-service exposure to contaminated drinking water.  The Board adds that the Veteran has never asserted that there was any disease, injury, or event in service other than his exposure to contaminated drinking water that caused his renal cyst.  In other words, he has not asserted any other etiological relationship to service except for exposure to contaminated drinking water, which has been thoroughly addressed by the May 2011 VA examiner.  In addition, the Veteran has never asserted continuity of symptomatology since service.  Instead, he testified in December 2012 his first indication of a kidney problem was when he had a scan advised by his VA physician, between March and June 2009.  Therefore, VA's duty to assist in providing an adequate medical examination has been satisfied.

During the December 2012 hearing, the Veteran asserted that his left wrist disability had gotten worse since his most recent examination to evaluate this condition, in 2007.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  However, the record reflects that his service-connected left wrist disability was most recently evaluated during an April 2011 VA examination.  The record does not indicate a worsening of this disability since April 2011.  The April 2011 VA examination report is, as noted above, responsive to the pertinent rating criteria and adequate to evaluate this disability.  

An October 1998 list of the Veteran's appointments from the Boston VAMC reflects that he received medical treatment on several dates between December 1993 and September 1998.  All of these treatment records have not been associated with the claims file.  The Veteran reported during the December 2012 hearing that he began receiving VA treatment in 1994.  The earliest VA treatment records associated with the claims file are dated in August 1996.  The record also reveals that the Veteran was admitted to the Boston VAMC in February 2000 for coronary artery disease (CAD); however, records from this hospitalization have not been associated with the claims file.  Further, the Veteran testified during his hearing that he had seen a VA physician in regard to his claimed kidney condition two or three weeks earlier.  The most recent VA treatment records currently associated with the claims file are dated in May 2011.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court indicated VA adjudicators have constructive, if not actual, possession of VA records when put on notice of the existence of these records. Therefore, when VA adjudicators are on notice that additional VA records may exist concerning the claim, the records must be obtained before deciding the claim.  The record indicates that there may be outstanding VA treatment records dated between December 1993 and September 1998, as well as records regarding CAD dated in February 2000 and records regarding a kidney disorder dated in November 2012.  Any outstanding VA records, however, are not pertinent to the claims on appeal.  As just noted, the Veteran reported that the first indication of a kidney problem was in 2009.  He further testified in December 2012 that none of the doctors he had talked to had told him that his kidney cyst could have been a result of the contaminated drinking water at Camp Lejeune.  As these statements indicate that any additional VA treatment records would not include evidence of a relationship between the Veteran's renal cyst and service-the very matter on which the claim for service connection turns-a remand to obtain additional VA treatment records is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Further, even if outstanding VA treatment records from the 1990s and dated in 2000 did contain information regarding his recurrent left wrist ganglion cyst, an increase in rating is limited to one year prior to the relevant date of claim.  See 38 C.F.R. § 3.400.  The Veteran filed his current claim for an increased rating in October 2006.  Thus, these VA treatment records would not be pertinent to the claim for an increased rating.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

The Merits of the Claims

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service Connection

The Veteran asserts that he had a right renal cyst, which resulted in the removal of the right kidney in September 2009, which was related to his ingestion of contaminated drinking water at Camp Lejeune.  Service personnel records confirm that he was stationed at Camp Lejeune from October 1962 to November 1962 and December 1964 to July 1965.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *1 (Fed. Cir. Feb. 21, 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 2013 WL 628429, at *7 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 2013 WL 628429, at *6.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. 

Service connection can also be granted for certain chronic diseases, including cardiovascular-renal disease, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer and renal toxicity.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Considering the pertinent evidence of record in light of the law, the Board finds that service connection for a benign right renal cyst, post laparoscopic radical nephrectomy, is not warranted. 

Service treatment records are negative for complaints regarding or treatment for the kidneys.  Clinical evaluation of the genitourinary system was normal on separation examination in September 1966 and urinalysis at that time was negative for albumin.  

Post-service VA treatment records reflect that a May 2009 abdominal ultrasound revealed a complex cystic lesion with thick internal septations within the superior pole of the right kidney.  These findings were concerning and malignancy was to be excluded.  The Veteran had an MRI of the abdomen several days later, to rule out malignancy.  The conclusion was a complex cyst of the right kidney containing a thick irregular enhancing septation.  No additional areas of enhancement were noted.  This was described as most consistent with a Bosniak III renal cyst.  It was recommended that the Veteran undergo total laparoscopic right nephrectomy.  In September 2009, the Veteran underwent laparoscopic right radical nephrectomy for a Bosniak III right renal cyst.  

The Veteran was afforded a VA examination to evaluate his claimed kidney condition in May 2011.  The examiner noted that the Veteran underwent a screening ultrasound for an abdominal aortic aneurysm in May 2009 and was incidentally found to have a complex right renal cyst measuring 8 cm. by 6 cm. by sonogram.  This finding was confirmed by MRI which showed findings suspicious for possible malignancy so, after consultation, it was decided to proceed with total nephrectomy, which was performed in September 2009.  The examiner noted that, prior to its diagnosis, the cyst had been asymptomatic and there were no other studies to indicate how long it might have been present.  Post-operative pathology revealed a 7.5 cm. multilocular renal cyst without any evidence of malignancy.  The Veteran asserted that the cyst was the result of his ingestion of contaminated water while stationed at Camp Lejeune during service.  The examiner noted that there was no history of renal dysfunction or renal failure.  He commented that recent laboratory tests in the VA electronic treatment records revealed normal renal function on March 22, 2011, with blood urea nitrogen (BUN) 21, creatinine 1.2 mg/dL and normal electrolytes.  

The diagnosis following examination was benign right renal cyst, post laparoscopic radical nephrectomy.  The examiner noted that the Veteran had been stationed at Camp Lejeune from October to November 1962 and from December 1964 to July 1965 and acknowledged review of information in the Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune, which had been included with the examination request.  The examiner opined that the Veteran's right renal cyst/post right total nephrectomy was less likely as not (less than 50/50 probability) caused by or a result of his exposure to contaminated water at Camp Lejeune.  The examiner provided a rationale for his opinion, stating that the National Academy of Sciences' NRC Report on Contaminated Water Supplies at Camp Lejeune had identified a variety of conditions having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  With regard to kidney disease, these conditions included kidney cancer.  The examiner noted that the Veteran's renal cyst was proven to be benign based on post-operative pathology and, therefore, did not fall into the category of being a result of exposure to potential carcinogens.  

With regard to the non-malignant renal effects under the category of renal toxicity, the examiner observed that the NRC report listed only that there continued to be limited/suggestive evidence of an association between mixed solvent exposure and chronic glomerulonephritis, but insufficient/inadequate evidence to determine whether an association exists specifically between TCE or PCE and chronic glomerulonephritis.  The examiner went on to note that there was no mention of evidence linking such exposure to other non-malignant kidney conditions, and the Veteran had had no evidence of glomerulonephritis nor any other evidence of renal dysfunction in the right kidney prior to its removal or in the remaining left kidney.  The examiner added that simple benign renal cysts are found in approximately 5 percent of the general population and in 25 to 33 percent of persons over age 50.  Thus, based on review of the evidence, the examiner opined that the Veteran's renal cyst which resulted in removal of the right kidney was more likely a coincidental finding that was not likely related to his exposure to contaminated water.  

During the December 2012 hearing, the Veteran asserted that his kidney cyst was the result of ingestion of contaminated drinking water at Camp Lejeune.  He denied any problems with his kidney either during or immediately following service.  He testified that the first time he had an indication of a kidney problem was when he had a scan advised by his VA physician, between March and June 2009, after which he was referred to urology, where it was determined that his right kidney should be laparoscopically removed.  The Veteran stated that, since his right kidney had been surgically removed, he had no other problems other than having to use the bathroom quite frequently.  He added that he had not discussed with his doctor whether his frequency of urination might be the result of his right kidney removal, but noted that he worked driving a vehicle and frequent urination did not seem unusual in light of the bumping up and down involved.  He denied currently taking any medication related to his claimed kidney condition and stated that he did not have a large surgical scar; rather, the surgery had been minimally invasive.  The Veteran stated that none of the doctors he had talked to had told him that his kidney cyst could have been a result of the contaminated drinking water at Camp Lejeune.  He testified that he had asked a couple of doctors, but they refused to give an opinion.  Rather, he testified that they told him, "The mass could be cause for anything."  

VA treatment records reflect that a cyst was found on the Veteran's right kidney in May 2009, for which he subsequently underwent a laparoscopic radical nephrectomy.  While the cyst, indeed, the entire right kidney, was removed prior to the Veteran's filing of his June 2010 claim for service connection, removal of one kidney is a disability listed in the Rating Schedule.  See 38 C.F.R. § 4.115b, Diagnostic Code 7500.  Thus, the first element of the service connection claim is satisfied. 

VA treatment records subsequent to the Veteran's September 2009 surgery include assessments of chronic renal insufficiency, status post nephrectomy.  However, the May 2011 VA examiner, who reviewed the claims file, including the VA treatment records, specifically stated that there was no history of renal dysfunction or renal failure.  He noted that the Veteran had had no evidence of renal dysfunction in the right kidney prior to its removal or in the remaining left kidney.  The examiner commented that March 22, 2011 laboratory testing revealed normal renal function, with BUN 21, creatinine 1.2 mg/dL and normal electrolytes.  A copy of the March 2011 laboratory testing reflects that the normal reference range for creatinine is 0.5 to 1.5 mg/dL.  VA laboratory tests from prior to the September 2009 surgery reflect creatinine levels ranging from 0.7 mg/dL to 0.9 mg/dL between September 1998 and August 2009.  VA treatment records subsequent to the Veteran's September 2009 surgery reveal creatinine measuring 1.4 mg/dL in December 2009, 1.2 mg/dL in April 2010, and 1.0 mg/dL in September 2010.  Thus, despite chronic renal insufficiency being listed in the VA treatment records, in light of the May 2011 examiner's notation that there was no history of renal dysfunction or renal failure, the March 2011 laboratory testing revealing normal renal function, and the numerous creatinine levels within the normal reference range, the only kidney disorder for consideration in this case is the Veteran's benign right renal cyst, post laparoscopic radical nephrectomy.  Significantly, the Veteran testified in December 2012 that, since his right kidney had been surgically removed, he had no other problems other than having to use the bathroom quite frequently.  
  
Service treatment records are negative for complaints regarding or treatment for the kidneys.  However, the Veteran served at Camp Lejeune from October 1962 to November 1962 and December 1964 to July 1965.  Thus, VA assumes that he was exposed to VOCs via contaminated drinking water during service, including TCE and PCE.  

To the extent that the Veteran's current benign right renal cyst, post laparoscopic nephrectomy, may be deemed to be cardiovascular-renal disease, service connection based on chronicity or continuity of symptomatology is for consideration, as cardiovascular renal disease is a chronic disease listed in 38 C.F.R. § 3.309(a). The Veteran has not, however, described a kidney condition either during or since service, and the record does not otherwise suggest such.  Rather, during the December 2012 hearing, the Veteran denied any problems with his kidney either during or immediately following service and testified that the first time he had an indication of a kidney problem was when he had a scan advised by his VA physician, between March and June 2009.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The relationship between the kidney disorder and service, however, must be established by evidence of a nexus.  See Walker, 2013 WL 628429, at *6. 

The May 2011 VA examiner's opinion is dispositive of the question of whether the Veteran's benign right renal cyst, post laparoscopic radical nephrectomy, is related to his ingestion of contaminated drinking water at Camp Lejeune during service, as the examiner's opinion was based on a review of the claims file and a physical examination of the Veteran, and was supported by a clearly-stated rationale.  Specifically, the examiner stated that simple benign renal cysts are found in approximately 5 percent of the general population and in 25 to 33 percent of persons over age 50.  He therefore opined that the Veteran's renal cyst which resulted in removal of the right kidney was more likely a coincidental finding.  Significantly, the VA examiner was provided with the four appendices to the November 2011 VBA Training Letter:  Appendix A, Internet websites related to the issue of contaminated water at Camp Lejeune; Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987; Appendix C, Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987; and Appendix D, Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's renal cyst was caused or aggravated by his ingestion of contaminated drinking water at Camp Lejeune during service weighs against the claim for service connection.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.  There is no medical evidence even suggesting that the Veteran's renal cyst was related to his exposure to contaminated drinking water at Camp Lejeune, or was otherwise related to service.  Rather, the Veteran indicated during the December 2012 hearing that, despite asking his VA physicians to provide an opinion regarding the relationship between his renal cyst and in-service exposure to contaminated drinking water, they had refused to do so and, instead told him that, "The mass could be cause for anything."  
 
Additionally, there is no evidence that the Veteran's kidney disorder manifested itself to a compensable degree within one year of his separation from military service.  Rather, his renal cyst was first detected on a May 2009 ultrasound.  Thus, service connection is not warranted for a kidney disorder on a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has considered the Veteran's contention that his benign right renal cyst, post laparoscopic nephrectomy, is related to service, to include exposure to contaminated drinking water at Camp Lejeune.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his renal cyst is beyond his competence.  Moreover, the question of etiology of this condition is complex in nature. 

Therefore, to the extent he has asserted that his renal cyst is related to service, specifically, in-service exposure to contaminated drinking water, the Board finds such assertions to be of little probative value, especially in relation to the May 2011 VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his renal cyst are outweighed by the medical evidence of record, specifically the opinion of the May 2011 VA examiner.

The preponderance of the evidence is against the claim and the claim will be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Assignment of staged ratings is not appropriate in this case.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In an August 1971 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a recurrent ganglion of the left wrist, effective March 16, 1971.  The RO continued 10 percent ratings for this disability in June 1976, February 1997, July 1997, January 1998, May 1999, November 2001, and November 2004 rating decisions.  In October 2006, the Veteran filed his current claim for an increased rating.  As indicated above, in the May 2007 rating decision, the RO denied a rating in excess of 10 percent for this disability, pursuant to Diagnostic Code 8599-5215.  

The Veteran is right-handed, thus his ganglion cyst disability affects his minor extremity.  See 38 C.F.R. § 4.69.  

Normal range of motion of the wrist is dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees. See 38 C.F.R. § 4.71, Plate I.

A 10 percent rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

A higher 20 percent rating requires favorable ankylosis of the wrist (minor) in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for any other position, except favorable, and a 40 percent rating requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43, quoting 38 C.F.R. § 4.40.

Service treatment records reflect that the Veteran underwent excision of a ganglion of the left wrist in January 1966.  

Post-service VA treatment records reflect complaints regarding and findings of bilateral carpal tunnel syndrome and left ulnar neuropathy.  The Veteran was afforded several VA examinations in conjunction with prior claims for an increased rating for his service-connected left wrist ganglion cyst.  On examination in April 1999, the examiner commented that a recent electromyography from February 1999 revealed worsening of carpal tunnel entrapment on the left.  Examination revealed limited motion of the left wrist.  The examiner opined that the Veteran's left wrist ganglion surgery was not related to his present problem of nerve conduction, adding that the Veteran had worked as a truck driver for many years.  The examiner opined that the trauma related to the work as a truck driver was more conducive to creating a carpal tunnel syndrome.  The diagnoses were status post ganglion surgery left wrist and carpal tunnel pathology, bilateral, not related to the left wrist ganglion surgery.  

On VA examination in June 2001, the Veteran complained of left hand numbness in the lateral three digits.  The examiner noted that the Veteran had a ganglion removed from the left wrist during service, but that the Veteran did not associate his current symptoms with that ganglion or the surgical procedure.  The diagnosis was carpal tunnel syndrome on the left.  

On VA examination in August 2004, the Veteran reported that he was suffering from carpal tunnel syndrome and asserted that this condition had existed for 35 years and occurred as a result of an operation to the wrist while on active duty in 1965.  

In conjunction with his current claim for an increased rating, the Veteran was afforded a VA examination in February 2007.  He gave a history of a lump appearing on the top of the left wrist during service, which was surgically removed.  He complained of numbness in the dorsum of the left hand involving the second through fifth fingers, but reported that his condition did not cause any pain or incapacitation.  He denied receiving any treatment for his condition, and reported that the condition did not result in functional impairment.  

Examination revealed a level scar at the dorsum of the left wrist, measuring 5 cm. by 0.2 cm. with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  The left wrist showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Left wrist dorsiflexion and palmar flexion were normal, to 70 and 80 degrees, respectively.  The examiner commented that left wrist joint function was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that this pain additionally limited joint function by 0 degrees.  An X-ray study of the left wrist revealed a local medial soft tissue calcification adjacent to the olecranon process of the ulna which the radiologist questioned as being calcification of the triangular fibrocartilage.  The examiner stated that, with regard to the established diagnosis of recurrent ganglion of the left wrist, the condition had resolved.  He added that the Veteran had EMG and physical examination findings of left carpal tunnel syndrome, but that this had no effect on the Veteran's daily activity.  In a March 2007 addendum, the examiner noted that Phalen's test resulted in numbness in the left second and third fingers and Tinel's test resulted in numbness in the left third finger.  The diagnosis was left carpal tunnel syndrome, supported by EMG data.  He added that he was unable to correlate the X-ray findings regarding a soft tissue calcification with a clinical diagnosis.  Regarding the scar noted on the Veteran's left wrist, he provided a diagnosis of status post excision of left wrist ganglion.  

A June 2006 VA nerve conduction study/electromyograph (NCS/EMG) test revealed moderate carpal tunnel entrapments bilaterally and moderately severe dorsal ulnar neuropathy on the left.  In November 2006, the Veteran was evaluated in the orthopedic surgery clinic for complaints of a feeling of pins and needles in the small and ring fingers of the left hand.  He denied pain in his wrist or paraesthesias in his radial three digits.  The assessment was symptomatic left-sided cubital tunnel syndrome.  

During VA treatment in July 2007, the Veteran gave a history of left wrist and hand traumatic neuropathy since around 1965 in service.  Examination of the left wrist revealed a scar on the dorsum of the wrist, with decreased muscle mass on the thenar area and worsening of tingling during tapping on the carpal tunnel area.  There was decreased pinprick on the hand in the median and ulnar distribution in a patchy pattern.  The assessment was chronic bilateral carpal tunnel syndrome, left worse than right.  

The Veteran returned to the orthopedic surgery clinic in September 2007 with a complaint of left hand numbness.  The physician stated that the Veteran had compression of the carpal tunnel in the left hand; although he reported that his symptoms only occurred approximately two to three times a week and were not related to sleep or activity.  

The Veteran's left wrist ganglion was again evaluated during an April 2011 VA examination.  The Veteran denied any recurrence of his left wrist ganglion since his in-service surgery; although he described worsening symptoms which had been progressively worse, including stiffness of the wrist and decreased speed of joint motion.  He described pain in the wrist, especially in the site of the prior ganglion near the radial side of the wrist, as well as some pain with motion.  He also perceived a slight sense of weakness secondary to the pain, especially if trying to lift or carry anything in the left arm over 5 pounds.  He denied swelling, redness, tenderness, or other signs of inflammation.  He also denied dislocation or subluxation of the wrist, joint effusions, or locking episodes.  He described flare-ups occurring several times monthly, generally aggravated by repetitious activity or lifting and carrying anything over five pounds.  He stated that these flare-ups lasted up to half an hour and were primarily relieved by stopping the aggravating activity.  

The Veteran also described a history of carpal tunnel syndrome involving the left wrist, dating back to at least 2001, and possibly prior.  The Veteran asserted that his left carpal tunnel syndrome was a result of his left wrist ganglion surgery; however, he did not recall having any numbness, tingling pain, or other symptoms in the median or ulnar nerve distribution in the left hand immediately following surgery.  The Veteran did describe current numbness in the left hand, especially the index, middle, and ring finger, with minimal pain in the medial nerve distribution.  Regarding treatment, the Veteran stated that he had a wrist brace for the left wrist, although he barely used it.  He denied any other treatment for his wrist pain or carpal tunnel syndrome.  

Examination of the left wrist revealed a 3 cm. linear scar on the dorsum of the left wrist on the radial side.  The scar was slightly indented centrally, indicating some loss of underlying tissue, which was likely the removed ganglion.  The scar itself was not tender and there was no sign of inflammation, keloid formation, edema, or skin breakdown.  The scar itself did not appear to interfere with the functioning of the wrist joint in any way.  The wrist itself showed no signs of swelling, effusion, or bony deformity.  There was minimal tenderness to palpation over the dorsal surface, especially in the area of the scar.  Neurologic examination of the left forearm revealed minimal decreased sensory perception in the left index, middle, and ring fingers, especially the middle finger.  Tinel's sign in the left wrist was negative.  Phalen's sign was positive on the left with increased tingling and numbness in the median nerve distribution.  There was no evidence of thenar atrophy or loss of grip strength.  Opposition strength on the left revealed a slight decrease in flexor strength and slight decrease in left thumb opposition strength with the index, middle, and ring fingers.  

Range of motion testing of the left wrist revealed dorsiflexion from 0 to 50 degrees.  Palmar flexion was from 0 to 20 degrees.  Ulnar deviation was from 0 to 25 degrees and radial deviation was from 0 to 20 degrees.  There was minimal pain noted at the extremes of range of motion.  There were no changes after three repetitions of range of motion testing, although the Veteran did complain of slightly increased pain.  The examiner noted that the Veteran's history did not suggest further decreased range of motion with repetitious activity or flare-ups and opined that additional loss of range of motion of the left wrist was not likely to be expected following repetitious use.  

The diagnoses included residuals of ganglion cyst removal, left wrist, with pain and limited range of motion.  The examiner commented that this condition had had minor effects on the Veteran's daily activities with slight effects on doing chores involving repetitious use of the left wrist or lifting or carrying involving the left arm.  He added that this condition had no significant effect on the Veteran's current occupational activities.  

The VA examiner also diagnosed left carpal tunnel syndrome.  He stated that this condition had mild effects on the Veteran's daily activities with minor difficulties with any grasping motions involving the left hand.  He opined that this condition also had not had significant effects on the Veteran's occupational activities.  The examiner noted that the examination request had not included any request for an opinion regarding carpal tunnel syndrome, which, in fact, had not been mentioned on the examination request form.  The examiner stated that it was his preliminary opinion that the Veteran's carpal tunnel syndrome was less likely as not caused by or related to his service-connected ganglion cyst condition; however, he noted that his opinion would remain speculative until he could review the Veteran's claims file.  

In November 2011, the claims file was forwarded to a VA Physician's Assistant to obtain a medical opinion regarding the relationship between the Veteran's service-connected recurrent left wrist ganglion cyst and his left carpal tunnel syndrome.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She noted that, as discussed in the April 2011 VA examination report, the Veteran had ganglion cyst surgery in 1965 with the onset of carpal tunnel syndrome around 2001.  She did note that an April 1976 neurology note with EMG testing revealed left ulnar neuropathy and the April 2011 VA examination documented symptoms and findings consistent with carpal tunnel syndrome.  She noted that VA treatment records included neurology and orthopedic notes from 2006 to 2007 concurring with the diagnosis of carpal tunnel syndrome.  She observed that, on VA examination in June 2001, at which time the Veteran was diagnosed with left carpal tunnel, he stated that he did not associate his current symptoms with the in-service ganglion or surgical procedure.  She further acknowledged the results of the June 2006 EMG testing, which revealed evidence of moderate carpal tunnel entrapments bilaterally and moderately severe dorsal ulnar neuropathy on the left.  

The Physician's Assistant stated that, per a medical resource, "Up to Date", carpal tunnel syndrome was the most common upper extremity neuropathy and ulnar neuropathy was the second most common.  She noted that the Veteran worked as a driver and had repetitive motion in his work, as well as in daily activities.  She stated that the location of his ganglion cyst was along the radial dorsal wrist was not in the same anatomical location as the median nerve entrapment which causes carpal tunnel syndrome.  The ulnar neuropathy found on EMG testing was also not in the same location as the Veteran's prior ganglion cyst.  She added that there was no documentation that ganglion cysts or their repair lead to carpal tunnel syndrome and the Veteran's symptoms were consistent with worsening carpal tunnel syndrome, which had been documented by EMG testing.  She concluded by stating that the Veteran rarely used his splint for treatment of carpal tunnel syndrome and review of the prior surgical notes regarding the ganglion cyst surgery had no bearing on her opinion.  

During the December 2012 hearing, the Veteran described tingling and numbness in his left wrist, with periodic painful range of motion.  He added that his range of motion was limited when he was in pain.  He stated that he had weakness in his left hand because of his wrist and could hardly pick up objects weighing over 10 pounds.  He described flare-ups occurring once a week or every other week with repetitive use of the left wrist.  The Veteran added that he had been given a wrist splint to use during flare-ups.  

Considering the pertinent evidence of record in light of the law, a rating in excess of 10 percent for the Veteran's left wrist ganglion cyst is not warranted.  

The Veteran is receiving the highest possible rating pursuant to Diagnostic Code 5215.  Where a musculoskeletal disability is evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the currently assigned 10 percent rating is the maximum disability rating available for limitation of motion of the wrist, an increased rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups" is not warranted.  

Ratings in excess of 10 percent are available pursuant to Diagnostic Code 5214, evaluating ankylosis of the wrist.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The pertinent medical evidence demonstrates that the Veteran has maintained range of motion in the left wrist, with dorsiflexion to no less than 50 degrees and palmar flexion to no less than 20 degrees, as reflected on VA examination in April 2011.  Ankylosis clearly has not been demonstrated, and an increased rating pursuant to Diagnostic Code 5214 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Veteran has described numbness, tingling, and decreased grip strength in the left hand.  VA treatment records reflect that he has carpal tunnel syndrome and ulnar neuropathy affecting his left upper extremity; however, consideration of the symptoms associated with the Veteran's neurological conditions affecting the left upper extremity (carpal tunnel syndrome and ulnar neuropathy) in evaluating the service-connected recurrent left wrist ganglion cyst is not appropriate.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Significantly, the November 2011 VA examiner addressed the relationship between the Veteran's neurological conditions and his service-connected left wrist ganglion cyst, and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She specifically stated that the location of the Veteran's ganglion cyst was along the radial dorsal wrist, which was not in the same anatomical location as the median nerve entrapment which causes carpal tunnel syndrome.  She added that the ulnar neuropathy found on EMG testing was also not in the same location as the Veteran's prior ganglion cyst.  She stated that there was no documentation that ganglion cysts or their repair lead to carpal tunnel syndrome and the Veteran's symptoms were consistent with worsening carpal tunnel syndrome, which had been documented by EMG testing.  The November 2011 VA examiner's opinion, that the Veteran's reported symptoms are associated with his carpal tunnel syndrome, which is not related to his service-connected recurrent left wrist ganglion cyst, is highly probative as it was based on review of the claims file and a medical resource, and was supported by clearly-stated rationale.  See Hayes, 5 Vet. App. at 69-70. See also Guerrieri, 4 Vet. App. at 470- 71.  

The November 2011 VA examiner's opinion is supported by the April 1999 VA examiner's opinion, that the Veteran's left wrist ganglion surgery was not related to his present nerve conduction problem.  Notably, this examiner opined that the trauma related to the Veteran's work as a truck driver was more conducive to creating a carpal tunnel syndrome.  The November 2011 VA examiner's opinion is further supported by the opinion of the April 2011 VA examiner.  While this April 2011 opinion was admittedly speculative because the examiner had not reviewed the claims file, he nevertheless stated that it was his preliminary opinion that the Veteran's carpal tunnel syndrome was less likely as not caused by or related to his service-connected ganglion cyst condition.  

The record does include the August 2004 VA examination report, which states that the Veteran's carpal tunnel syndrome occurred as a result of an operation to the wrist while on active duty.  However, this statement appears to be no more than a recording of the Veteran's assertion regarding the history of his condition.  The examiner provided no explanation for such a statement.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

During VA treatment in July 2007, the Veteran gave a history of left wrist and hand traumatic neuropathy since around 1965 in service.  However, during the April 2011 VA examination, he gave a history of carpal tunnel syndrome of the left wrist dating back to at least 2001 and possibly prior.  The April 2011 history regarding the onset of his left wrist carpal tunnel syndrome calls into question the credibility of his July 2007 history of left wrist and hand traumatic neuropathy since service.  In any event, even if the Veteran's statements were interpreted as a credible in regard to continuity of symptomatology, they must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Any assertions regarding continuity of symptomatology are outweighed by the November 2011 opinion discussed above.  

Although the Veteran has asserted that his left carpal tunnel syndrome was the result of his left wrist ganglion surgery, as stated above, he does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his carpal tunnel syndrome and ulnar neuropathy affecting his left upper extremity is beyond his competence.  Moreover, the question of etiology of these conditions is complex in nature. 

Therefore, to the extent he has asserted that the neuropathic symptoms experienced in his left wrist are related to his service-connected recurrent left wrist ganglion cyst, the Board finds such assertions to be of little probative value, especially in relation to the November 2011 VA examiner's opinion, as the Veteran is not competent to opine on this complex medical question.  His contentions regarding etiology of his neuropathic symptoms are outweighed by the medical evidence of record, specifically the opinion of the November 2011 VA examiner.

As the neuropathic symptoms experienced by the Veteran as a result of his left carpal tunnel syndrome and ulnar neuropathy are not related to his service connected left wrist ganglion cyst, the symptomatology related to these conditions cannot be considered in evaluating his service connected left wrist disability.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

The Board has also considered whether the Veteran is entitled to a separate evaluation for the surgical scars related to his service-connected recurrent left wrist ganglion cyst.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  The Veteran's left wrist scar has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause limited motion and exceed 6 square inches.  While there was minimal tenderness to palpation over the dorsal surface of the left wrist on VA examination in April 2011, especially in the area of the scar, the scar itself was not tender.  A separate compensable evaluation is, therefore, not warranted.  38 C.F.R. § 4.118 (effective prior to October 23, 2008).    

The Veteran's recurrent left wrist ganglion cyst has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected recurrent left wrist ganglion cyst.  The rating schedule contemplates the described symptomatology of limited motion.  Although the Veteran's complaint of pain is not specifically set forth in the rating criteria in 38 C.F.R. § 4.71a, functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse are accounted for in 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca, 8 Vet. App. at 206.  The Veteran's reported pain, however, does not provide the basis for a higher schedular rating in this case as he is in receipt of the maximum schedular rating based on limitation of motion.  See Johnston, 10 Vet. App. at 85.  Therefore, the Veteran's symptoms are adequately described in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected recurrent left wrist ganglion cyst are adequately compensated in the disability rating assigned.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the evidence also does not indicate that this disability result in marked interference with employment above and beyond that considered by the assigned disability rating or that there have been frequent periods of hospitalization.  Rather, the April 2011 VA examiner opined that the Veteran's residuals of ganglion cyst removal had not had significant effects on his occupational activities.  The Veteran reported during that examination that he was working full-time in his job as a transport driver, which he had done for over 15-20 years.  The record reflects that he has also held a part-time position in addition to his full-time employment.  Most recently, during the December 2012 hearing, the Veteran reported that he continued to work in transportation and testified that, while his left wrist condition had caused problems with his work, he had never had to take any time off from work or leave work early because of this condition.   There is also no indication of frequent hospitalization for the service-connected left wrist disability.  For the reasons discussed above, referral for consideration of an extra-schedular rating is not warranted.  

For all the foregoing reasons, a rating in excess of 10 percent for a recurrent left wrist ganglion cyst is not warranted.  


ORDER

Service connection for a benign right renal cyst, post laparoscopic radical nephrectomy, is denied.  

A rating in excess of 10 percent for a recurrent left wrist ganglion cyst is denied.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


